Citation Nr: 1543677	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-15 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a cervical spine condition.

6.  Entitlement to service connection for a low back condition.

7.  Entitlement to service connection for bilateral upper extremity radiculopathy, including as secondary to a cervical spine or low back disorder.

8.  Entitlement to service connection for bilateral lower extremity radiculopathy, including as secondary to a cervical spine or low back disorder.

9.  Entitlement to service connection for bilateral upper extremity neuropathy, including as secondary to a cervical spine or low back disorder.

10.  Entitlement to service connection for bilateral lower extremity neuropathy, including as secondary to a cervical spine or low back disorder.

11.  Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board has recharacterized the Veteran's claim of service connection for a psychiatric disorder broadly to include all psychiatric disorders reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board finds that remand is necessary to complete additional development in the Veteran's case, including: obtaining Social Security Administration Records and providing the Veteran with VA examinations and medical opinions with regard to several of his claims.

VA Examinations

The Veteran seeks service connection for musculoskeletal disorders affecting his cervical spine, low back and left knee, as well as neuropathy and/or radiculopathy affecting the upper and lower extremities, bilaterally.  Although the Veteran's STRs were determined to be unavailable and he has not submitted any medical records or corroborating witness statements concerning the injuries he may have sustained during service, the Veteran has consistently reported that he was involved in at least two accidents during service in which he was injured.  First, he reported that he injured his right shoulder and back when he fell from the second story of his barracks.  See September 2010 & July 2015 Written Statements.  The Board specifically notes that in a 1995 application for Social Security Administration disability benefits, the Veteran reported that he injured his back at about the time he was serving on active duty.  See August 1995 Social Security Disability Application, where the Veteran reported a back injury at age 24, (he was born in 1935).    

Second, the Veteran described an accident during a training exercise involving live ammunition in which a mortar shell exploded, killing his squad leader and injuring his left knee.  See September 2010, October 2010 & July 2015 Written Statements.  He reported that he still has a retained fragment in his left knee from this accident, which appears to be corroborated by medical records noting the presence of a metallic foreign body in his left knee.  See 1995 Radiology Report; see also June 2012 VA Medical Record.    

Given the Veteran's reports of the accidents he experienced and injuries he sustained in service, as well as the evidence of record showing that he has had current disorders affecting his back/spine and left knee during the appeal period, the Board finds that remand is in order to afford the Veteran a VA examination and medical opinion in connection with these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran should also be afforded an examination in connection with his claimed neuropathy/radiculopathy of the bilateral upper and lower extremities, as these disorders may be associated with his back/spine condition(s).  See September 2010 Letter from Dr. N.Ortiz.  The Board notes that the Veteran's treating physician, Dr. N.Ortiz, opined that it is probable that his back and left knee conditions are related to his in-service injuries; however, no rationale was provided for this opinion.  

The Board also notes that the Veteran's treating physician reported that he had depression and/or other psychiatric symptoms as a result of his physical disorders, including his back problems.  See September 2010 Letter of Dr. N.Ortiz.  On remand, the RO should schedule the Veteran for a VA examination in connection with his psychiatric disorder as well.

Social Security Records

As noted above, the evidence of record shows that the Veteran applied for disability benefits from the SSA in 1995, claiming that he was disabled as a result of a back injury he sustained when he was 24 years old.  Records have not been requested from SSA.  On remand, copies of these records should be requested.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records concerning the Veteran's treatment for any of the conditions for which he seeks service connection.

2.  Ask the Veteran to identify any private treatment records he would like to have considered in connection with his claims.  Any identified records should be sought.

3.  Obtain Social Security Administration records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning that claim.

4.  After the above development has been completed to the extent possible, schedule the Veteran for one or more appropriate VA examinations to determine the nature and etiology of his cervical spine, low back, left knee and psychiatric disorders, as well as the disorders affecting his bilateral lower extremities and bilateral upper extremities (i.e., neuropathy or radiculopathy).  

The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

Following a review of the claims file, the examiner should provide an opinion regarding the following:

Spinal Disorders and Associated Symptoms

(a)  Identify any cervical spine or low back disability found to be present, as well as any radiculopathy or neuropathy affecting the bilateral upper or bilateral lower extremities.

(b)  For each cervical spine or low back disorder found, state whether it is at least as likely as not that the condition was caused by the Veteran's claimed accidents or injuries incurred in service.  

(c)  If the examiner finds that the Veteran has a cervical spine or low back disorder that was incurred in or caused by service, the examiner should state whether it is at least as likely as not that any radiculopathy or neuropathy affecting the upper or lower extremities is caused or aggravated by the service-connected cervical spine or low back disability.  

In providing the requested opinions, the examiner should consider and address the Veteran's lay statements regarding the injuries he sustained in service and the onset of his symptoms, including his reports of having injured his right shoulder and back when he fell from the second story of his barracks.  The opinion also should discuss any other factors that would indicate the origins of any present cervical and/or lumbar spine disorder.  

Left Knee Disorder

(a)  Identify any left knee disorder found to be present.

(b)  For each left knee disorder found, state whether it is at least as likely as not that the condition was caused by the Veteran's claimed accidents or injuries incurred in service, including the role any retained metal fragment has played in any current disability.  

In providing the requested opinions, the examiner should consider and address the Veteran's lay statements regarding the injuries he sustained in service and the onset of his symptoms, including his reports of having injured his left knee in a training exercise involving live ammunition in which a mortar shell exploded.  See September 2010, October 2010 & July 2015 Written Statements.  The examiner should also consider and address the 1995 and June 2012 radiology reports noting the presence of a metallic foreign body in his left knee.  See 1995 Radiology Report; see also June 2012 VA Medical Record.

Psychiatric Disorder

(a)  Identify any psychiatric disorder found to be present.

(b)  For each psychiatric disorder identified, state whether it is at least as likely as not that the condition is caused or aggravated by any one or more of the Veteran's service-connected disabilities.

All examination reports are requested to include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  After the above development has been completed, including any additional development deemed necessary, readjudicate the remanded issues.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






